DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
 	Claims 25, 26, 29, 31, 32, 39-42, 45, and 46 as amended are pending.

Claim Rejections - 35 USC § 102
Claim(s) 25, 26, 29, 32, 39-41, 45, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”).
	As to claim 25, 26, 29, 45, and 46, Mu teaches a fireproof glue solution (para. 0005). Mu teaches that the glue comprises silica (silicon dioxide) particles (para. 0011, para. 0033) and an emulsion including a polymer formed from styrene, methyl methacrylate, and butyl acrylate (para. 0010), thus a copolymer of aromatic olefin and acrylic ester, which satisfies claim 25 and claim 26. While Mu does not 
Mu teaches the formation of particles using silicon dioxide as core, with an emulsion of acrylic acid (para. 0032) to which silica is added, then adding the lubricating monomers in a second emulsion (para. 0034, teaching styrene and butyl acrylate) to the first set of monomers, same as proposed by applicant for forming an inner shell layer and lubricating substance (specification, p. 22). As such, it is reasonable to presume that the lubricating substance will be disposed between the resulting inner shell layer of acrylic acid and silicon dioxide. Mu further teaches a third emulsion afterward (para. 0038) in the same manner as described in applicant’s specification, p. 22, and it is thus presumed to have an outer shell layer. Specifically, embodiment 5 of Mu teaches a first monomer emulsion (thus inner shell) formed of methacrylic acid (para. 0072), and a third emulsion (outer shell) of acrylic acid, styrene, and butyl acrylate (para. 0078).
	Mu teaches the emulsion, therefore the lubricating substance, is in the form of particles (para. 0112), specifically that the second mixed monomer emulsion (styrene/methyl methacrylate/butyl methacrylate) are microparticles (thus granular as required by claim 45) are surrounded by the first shell (para. 0113). Moreover, since the same monomers are also prepared by monomer emulsion, i.e., droplets in water, it would be expected that the particles would be droplet shaped as required by claim 46.
	As to claim 32, Mu is silent as to the shape of the emulsion (matrix). However, given that the emulsion is formed by sequential polymerization around silicon dioxide particles, the same as taught by applicant’s specification, it is reasonable to presume the resulting matrix is spherical.
	As to claim 39, Mu teaches a fireproof glue solution (para. 0005).

	As to claim 41, Mu teaches the recited components (claim 1). 
	 
Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”) as evidenced by US 2005/0229809 (“Lally”).
The secondary reference is used as evidence that a recited limitation is inherent in the primary reference. See MPEP 2131.01.
	As to claim 42, the discussion of Mu with respect to claim 41 is incorporated by reference. Mu teaches the recited amounts of ionic fixing agent, defoaming agent, and curing agent to emulsion (matrix) within the recited ranges (claim 1). 
	Mu does not explicitly teach the recited amount of charring adjuvant to emulsion (matrix). However, Mu does exemplify the use of 0.725 kg of the emulsion with 0.0003 kg of starch, or 0.03 parts to 1 part of emulsion (matrix) (para. 0100). Starch is a charring agent, thus adjuvant, as evidenced by Lally, para. 0075), and as such, Mu exemplifies the use of a charring adjuvant in the recited ratio.
	
Claim Rejections - 35 USC § 103
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105131761 A (“Mu”) in view of US 2015/0197660 (“Ronne”).
	As to claim 31, Mu teaches silica having a particle size of 60 nm to 150 nm (claim 6). Mu is silent as to the specific surface area. However, Ronne teaches that nanosilica used in dispersions with polymers have particle sizes from 1 to 200 nm, which overlaps the recited range, and surface area of 15 to 2000 m2/g, which includes the recited range (para. 0214). As such, the use of silica particles, including .

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Mu, because the first and second emulsion polymerization occur simultaneously rather than sequentially, cannot produce particles of the lubricating substrance. This is unpersuasive because applicant has not provided sufficient evidence to overcome the clear teaching of Mu that the monomer emulsion of styrene and methacrylates produces microparticles in a shell (See Mu, paras. 0112-0113). While it is possible that the specific distinctions in the process of the present invention as pointed out by applicant may result in a differing morphology or other structural difference in the resulting product, the claims as currently amended do not recite a distinction over the material disclosed by Mu, particularly since Mu teaches emulsions of the same polymers emulsified with silica, and it would be expected that the second (lubricating) polymer would at least in part be between the first shell layer (acrylic acid polymer) and silica.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764